 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11    PATRICIA ANNE T. SAMSON,                   CASE No. CV-16-04839 GW (AGRx)
12
                                                 [Assigned to the Hon. George H. Wu,
                                                 Courtroom 9D]
13
                       Plaintiff,

14
          v.                                     JUDGMENT IN A CIVIL
                                                 ACTION
15
      WELLS FARGO BANK,
16
      NATIONAL ASSOCIATION, a
      business, form unknown; and
17
      DOES 1 through 100, inclusive,

18
                       Defendants.               Complaint filed: May 20, 2016
19
                                                 Trial Date:      March 10, 2020

20

21

22

23         The Court has ordered that the Plaintiff PATRICIA ANN T. SAMSON
24   recover from the Defendant WELLS FARGO BANK, N.A., the amount of Five
25   Hundred Thousand dollars ($500,000.00), which includes prejudgment interest
26   at the rate of 6.16%, plus post judgment interest at the rate of 6.16% per annum,
27   along with costs and attorneys' fees.
28

                                                1
                                    JUDGMENT IN A CIVIL ACTION
 1         This action was tried by a jury with Judge George H. Wu presiding, and
 2   the jury has rendered a verdict.
 3

 4   Dated: March 25, 2020              __________________________________
 5                                      Hon. George H. Wu
                                        United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
                                JUDGMENT IN A CIVIL ACTION
